NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05 February 2021 has been entered. Claims 1, 8-10, 12, and 18 have been amended. Claims 5-7 have been cancelled. Claims 19-23 have been added. Claims 1-4 and 8-23 are still pending in this application, with claims 1 and 19 being independent. The claim objections set forth in the previous office action mailed 09 December 2020 are overcome by Applicant’s amendments. 

Allowable Subject Matter
Claims 1-4 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a lamp for a vehicle comprising a plurality of lamp modules, wherein each of the plurality of lamp modules comprises: a light source unit including a light source; an optical path adjusting unit that adjusts a path of light generated from the light source unit; and a lens unit that emits the light incident from the optical path adjusting unit to form a first beam pattern, and wherein the lens unit comprises: an incident lens unit including a plurality of incident lenses; an emitting lens unit including a plurality of emitting lenses; a shield unit 
The closest prior art of record: Stefanov et al. (US 2018/0335191 A1), Chu et al. (US 7,580,192 B1), Moser et al. (US 2019/0072252 A1), Kamau et al. (US 10,465,874 B2), and Buchberger et al. (DE 102017112971 A1), teach, suggest, or disclose various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination, “…a first optical unit in which the incident lens unit is formed on an incident surface thereof; and a second optical unit disposed in front of the first optical unit, wherein the emitting lens unit is formed on an emitting surface of the second optical unit, wherein a first set of the plurality of lamp modules have a thickness of the first optical unit, measured in a front-and-rear direction, that is different from a thickness of the first optical unit in a second set of the plurality of lamp modules, wherein the first set of the plurality of lamp modules form a high illuminance region of the first beam pattern, as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record in order to arrive at the claimed invention. 
Claims 2-4 and 8-18 are allowed as they depend upon and further limit allowed claim 1. 
Regarding claim 19, the prior art of record does not teach, or merely suggest, a lamp for a vehicle comprising a plurality of lamp modules, wherein each of the plurality of lamp modules comprises: a light source unit including a light source; an optical path adjusting unit that adjusts a path of light generated from the light source unit; and a lens unit that emits the light incident from the optical path adjusting unit to form a first beam pattern, and wherein the lens unit comprises: an incident lens unit including a plurality of incident lenses; an emitting lens unit including a plurality of emitting lenses; and a shield unit disposed between the incident lens unit and the emitting lens unit to obstruct a portion of the light incident on the plurality of emitting lenses, wherein the plurality of emitting lenses are arranged in rows, each extending in a left-right direction, and the rows are arranged in an up-down direction, wherein the emitting lens unit is configured to form a second beam pattern that is different from the first beam pattern by at least one of a plurality of rows arranged in the up-down direction, wherein an emitting lens of at least one row that forms the second beam pattern has an upper side and a lower side formed 
The closest prior art of record: Stefanov et al. (US 2018/0335191 A1), Chu et al. (US 7,580,192 B1), Moser et al. (US 2019/0072252 A1), Kamau et al. (US 10,465,874 B2), and Buchberger et al. (DE 102017112971 A1), teach, suggest, or disclose various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination, “…the plurality of emitting lenses are arranged in rows, each extending in a left-right direction, and the rows are arranged in an up-down direction, wherein the emitting lens unit is configured to form a second beam pattern that is different from the first beam pattern by at least one of a plurality of rows arranged in the up-down direction, wherein an emitting lens of at least one row that forms the second beam pattern has an upper side and a lower side formed asymmetrically with respect to a reference line that extends in a front- rear direction, and wherein in the emitting lens of the at least one row that forms the second beam pattern, the upper side and the lower side have different lengths in the up-down direction…,” as recited in combination with all of the limitations of claim 19. Additionally, there does not appear to be any reason absent applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record in order to arrive at the claimed invention. 
Claims 20-23 are allowed as they depend upon and further limit allowed claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896